Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-5 and 8-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has fully reconsidered the outstanding rejections and objections based on the October 26, 2021 amendment and October 21, 2021 interview. After the Examiner’s updated search, Tsuda (US 20100272895 A1) remains the closest cited prior art and rejections thereunder are withdrawn for at least because Tsuda does not teach alone or in consideration the amended claim limitations. See the Examiner’s May 26, 2021 claim analysis thereunder. The Examiner’s rejections under 35 USC 112 are likewise withdrawn based on the October 26, 2021 amendment addressing. Lastly, the Examiner agrees with Applicant’s arguments, see pages 11-13, filed October 26, 2021, with respect to under double parenting.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed October 26, 2021, with respect to rejections and objections have been fully considered and are persuasive.  The rejections and objections are withdrawn. 
The Examiner agrees with Applicant’s arguments concerning the Examiner’s ODP rejection under U.S. Patent No. US 10354843 B2. In particular, the claims of U.S. Patent No. US 10354843 B2 do not teach or suggest, alone or in combination, three vertically stacked gas distribution plates coupled as claimed. Lastly, the Examiner has considered an ODP rejection in view of claims 10-13 of U.S. Patent No. US 9978564 B2. However, although U.S. Patent No. US 

Conclusion
The prior art made of record and relied upon and not relied upon is considered pertinent to applicant's disclosure:
US 20200149166 A1
US 20190385823 A1
US 20190244792 A1
US 20170236691 A1
US 20170229289 A1
US 20170159180 A1
US 20160005572 A1
US 20150013793 A1
US 20150011096 A1
US 20140283747 A1
US 20140262031 A1
US 20140099794 A1
US 20140097270 A1
US 20140027060 A1
US 20130306758 A1
US 20120067971 A1

US 20110162800 A1
US 20110011338 A1
US 20100300359 A1
US 20100272895 A1
US 20100003824 A1
US 20090169744 A1
US 20090159213 A1
US 20090084317 A1
US 20090081878 A1
US 20080099147 A1
US 20070119371 A1
US 20070119370 A1
US 20060228496 A1
US 20060021574 A1
US 20050241763 A1
US 20010047760 A1
US 10770300 B2
US 10550472 B2
US 10541145 B2
US 10533252 B2
US 10472717 B2
US 10418246 B2

US 10240231 B2
US 9978564 B2
US 9840777 B2
US 9679750 B2
US 9677176 B2
US 9663856 B2
US 9132436 B2
US 9057128 B2
US 9017481 B1
US 8980005 B2
US 8920597 B2
US 8900364 B2
US 8894767 B2
US 8778079 B2
US 8551248 B2
US 8512509 B2
US 8506713 B2
US 8133323 B2
US 7806078 B2
US 7749326 B2
US 7708859 B2
US 7273526 B2

US 7025857 B2
US 6946033 B2
US 6432831 B1
US 6415736 B1
US 6162323 A
US 6080446 A
US 5819434 A
US 5500256 A
US 5415753 A
US 4508054 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/  Primary Examiner, Art Unit 1716